DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II in the reply filed on 3/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites “crushing… into granules”. It is not clear what type of action this would be. The application only describes using a meat mincer (page 9, line 5). It is not clear if this is a second mincing step or not.
Claim 5 recites “a clearance (gap)”. It is not clear if these are the same dimension, or not.
Claim 6, 8 recite “raw material fish meat”. It is not clear if this the initial frozen fish meat, or not.
Claims 6, 8 recite “frozen picked fish meat”. It is not clear what this would be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08280323 in view of JP 58101641 and GB 2,371,969A.
JP 08280323 teaches a process for making frozen fish granules (title) by providing blocks of frozen fish at a core temperature of -60 to -10C (paragraph 0004), chopping the frozen block into smaller pieces of 5-10 cm (paragraph 0005), coating the pieces in oil at a temperature of 5C (paragraph 0006), cutting the pieces into smaller granules using a cutter with rotary blades 
JP 08280323 does not explicitly recite raising the temperature to -10 to -5C, a feed screw and plate, and a knife speed of 200 rpm or less (claim 4).
JP 58101641 teaches a method for making frozen fish granules (title) by storing frozen fish at -18C or less (page 4, line 4-7), raising the temperature to -2 to -10C (page 4, lines 4-10), mincing the fish while maintaining a temperature below 0 C (page 4, line 11 to page 5, line 20), the mincing device having an blade and extrusion screw (page 4, line 21), and refreezing at -40 C (page 7, line 18).
GB 2,371,969A teaches a method for grinding frozen fish by mincing with a device having blades, a worm, and plate (Figure 3; page 4, line 34 to page 5, line 4), the slicing mechanism tight against the plate (page 5, line 6), storing the frozen blocks at -27 C (page 5, line 38), and tempering the frozen block to a temperature of about -15 C before mincing (page 6, lines 1-4).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature raising step, cutting structure, and knife speed into the invention of JP 08280323, in view of JP 58101641 and GB 2,371,969A, since all are directed to methods of grinding frozen fish, since JP 08280323 already included a storage temperature of up to -10 C before chopping, since the temperature of frozen fish was commonly raised to -2 to -10C before mincing (page 4, lines 4-10) as shown by JP 58101641, since mincing the frozen fish of JP 08280323 at the claimed temperature would have provided easier chopping compared to colder temperatures while still preserving the fish at a temperature below freezing and preventing sticking, since JP .
Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08280323, in view of JP 58101641 and GB 2,371,969A, as applied above, and further in view of Hoashi et al [Pat. No. 5,958,501].
JP 08280323, JP 58101641, and GB 2,371,969A teach the above mentioned concepts. JP 08280323 does not explicitly recite a clearance gap of 1 mm or less (claim 5). Hoashi et al teach a method for making frozen ground fish particles with a diameter of 1 mm or less (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed clearance gap size into the invention of JP 08280323, in view of JP 58101641, GB 2,371,969A, and Hoashi et al, since all are directed to methods of grinding frozen fish meat, since JP 08280323 simply did not mention the size of the clearance gap, since GB 2,371,969A already taught a mincing device having blades, a worm, and plate (Figure 3; page 4, line 34 to page 5, line 4) and the slicing mechanism tight against the plate (page 5, line 6), since frozen fish granules were commonly made with a size of 1 mm or less (abstract) as shown by Hoashi et al, since a smaller size granule would have enabled faster thawing in the method of JP 58101641, and since the claimed clearance gap would have been used during the course of normal optimization and experimentation procedures in the method of JP 08280323, in view of JP 58101641, Hoashi et al, and GB 2,371,969A, due to factors such as the type of fish, the size of the block, the temperature of the fish, the flowrate of the frozen fish, and/or the desired size of the granules.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792